



Exhibit 10.2
SEPARATION AGREEMENT AND GENERAL RELEASE


This Separation Agreement and General Release (this “Agreement”), effective as
of the date described in Section 12 below (the “Effective Date”), is made and
entered into by and between Washington Real Estate Investment Trust (“Company”)
and Thomas Q. Bakke (“Executive”).


WHEREAS, Executive has been employed by Company as its Executive Vice President
and Chief Operating Officer;


WHEREAS, Executive has decided to retire from his position; and


WHEREAS, the parties desire to resolve amicably all matters between them on a
full and final basis.


NOW, THEREFORE, in consideration of the promises contained herein, and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties agree as follows:


1.Retirement and Return of Property: Executive hereby confirms his previously
submitted retirement notice from Company effective as of March 8, 2019 (the
“Retirement Date”) and hereby voluntarily retires from all employment, officer
and/or director positions he holds with Company and any of its subsidiaries and
other affiliated entities (collectively, “Affiliates”) effective as of the
Retirement Date. Executive will execute all documents requested by Company to
effectuate such retirement(s). On or before the Retirement Date, Executive will
return all property of Company and its Affiliates, and all copies, excerpts or
summaries of such property, in his possession, custody or control. Between the
date he receives this Agreement and the Retirement Date, Executive will
transition his duties on an orderly basis and perform duties assigned to him at
historical levels of performance, and he will refrain from any conduct that is
disloyal to Company or that is damaging to or disruptive of Company’s finances,
reputation, operations or relationships.


2. Final Paycheck and Separation Benefits: Regardless of whether or not
Executive signs this Agreement, (i) Company will pay Executive for all earned
but unpaid salary and vacation as of the Retirement Date in accordance with its
payroll practices and applicable law; and (ii) all cash and equity-based awards
made under the Washington Real Estate Investment Trust Short-Term Incentive
Plan, as amended from time to time (the “STIP”), in respect of the 2018
Performance Period (as defined in the STIP) which have been determined by the
Compensation Committee of the Board of Directors of the Company to be earned,
shall be paid and/or provided, as applicable,




--------------------------------------------------------------------------------




to Executive, as soon as administratively practicable after the Effective Date,
but no later than March 15, 2019.


In addition, in exchange for Executive’s compliance with, and his fulfillment of
his obligations under this Agreement, Company will provide to Executive the
following payments and benefits, less required withholdings and deductions (the
“Separation Payments and Benefits”), in each case subject to Section 15 and
Executive’s non-revocation of his signature under Section 12:


A.    Equity Awards: All outstanding, unvested equity-based awards (or portions
thereof) under the Washington Real Estate Investment Trust 2016 Omnibus
Incentive Plan, as amended from time to time (the “2016 Plan”), that have not
vested by the Retirement Date shall accelerate and become fully vested as of the
Effective Date, and shall otherwise remain subject to the terms of the 2016 Plan
and the applicable award agreements.


B.    SERP: Executive shall become fully vested as of the Effective Date in his
entire “Account Balance” under the Washington Real Estate Investment Trust
Supplemental Executive Retirement Plan, as amended from time to time (the
“SERP”). The terms, conditions and timing of the payment of amounts under
Executive’s Account Balance shall be determined pursuant to the terms of the
SERP.


C.    LTIP: Following the Effective Date, Executive shall receive those
portions, if any, of his awards which would be due as of the Resignation Date
under the Washington Real Estate Investment Trust 2014 Long­-Term Incentive
Plan, as amended from time to time (the “LTIP”), as calculated and delivered, if
applicable, in accordance with Section 4.5 of the LTIP. The Company and
Executive acknowledge and agree that Executive shall not be eligible for any
awards with respect to Performance Periods beginning on or after January 1,
2019.


3.Additional Benefits: Except as expressly provided otherwise in this Agreement,
Executive's entitlement to, participation in, and accrual of, all other salary,
compensation or benefits from Company shall cease as of the Retirement Date,
except that Executive shall have such rights in such benefits as are required by
law and plan documents, including without limitation, Executive’s vested
benefits, in accordance with and to the extent permitted by applicable plan
documents.


4.References: Executive will direct all requests for employment references from
Company to either Company’s President & CEO or its Vice President of Human
Resources.






2



--------------------------------------------------------------------------------




5.Mutual Releases:


A.Executive’s Release: In consideration for the benefits described herein, and
for other good and valuable consideration, which are of greater value than
Executive would normally be entitled upon a retirement, Executive, on behalf of
himself, his heirs, executors, administrators, attorneys, agents,
representatives and assigns, hereby forever releases Company and its Affiliates,
and its and their officers, directors, trustees, owners, shareholders,
employees, partners, administrators, insurers, benefit plans, agents, attorneys
and representatives, and each of their predecessors, successors and assigns,
from any and all claims, demands, suits, actions, damages, losses, expenses,
charges or causes of action of any nature whatsoever, whether known or unknown,
relating in any way to any act, omission, event, relationship, conduct, policy
or practice prior to the Effective Date, including without limitation his
employment with Company and the termination thereof (“Claims”). This release
includes without limitation Claims for discrimination, harassment, retaliation
or any other violation under the Age Discrimination in Employment Act, Title VII
of the Civil Rights Act of 1964, the Americans with Disabilities Act, the Equal
Pay Act, the Family and Medical Leave Act, the Worker Adjustment and Retraining
Notification Act (or any similar state or local statute or law), the
Sarbanes-Oxley Act of 2002, including the Corporate and Criminal Fraud
Accountability Act, the Employee Retirement Income Security Act, the Fair Labor
Standards Act, (or any other applicable federal, state or local statute relating
to payment of wages), the District of Columbia Human Rights Act, the District of
Columbia Family and Medical Leave Act, the District of Columbia Accrued Sick and
Safe Leave Act, and any other Claims under all other federal, state or local
laws; Claims for breach of contract; Claims for wrongful discharge; Claims for
emotional distress, defamation, fraud, misrepresentation or any other personal
injury; Claims for unpaid compensation; Claims relating to benefits; Claims for
attorneys’ fees and costs, Claims for reinstatement or employment; and all other
Claims under any federal, state or local law or cause of action. Executive
represents that he has not filed or joined any such Claims, and he further
agrees not to assert, file or join any such Claims in the future or to seek or
accept any monetary relief with respect to Claims filed by him or on his behalf
with the EEOC or any other fair employment agency to the fullest extent
permitted by law. It is understood and agreed that this release does not apply
to claims for breach of this Agreement, Claims for any vested benefits or Claims
that cannot be released by law. Executive acknowledges that different or
additional facts may be discovered in addition to what he now knows or believes
to be true with respect to the matters released herein, and this release shall
be and remain in effect in all respects as a complete and final release of the
matters released, notwithstanding any different or additional facts.
Notwithstanding anything to the contrary herein, Company shall not be released
from any claims that cannot be released by law or any obligations it may have
under this Agreement or the Indemnification Agreement between


3



--------------------------------------------------------------------------------




Company and Executive dated April 21, 2014 (the “Indemnification Agreement”),
which shall remain in full force and effect pursuant to its terms.


B.Company’s Release: In consideration for the benefits described herein, and for
other good and valuable consideration, Company and its Affiliates hereby forever
release Executive, his heirs, executors, administrators, agents, representatives
and assigns, from any and all Claims that accrued prior to the Effective Date.
This release includes without limitation Claims for breach of any contract or
duty; Claims for emotional distress, defamation, fraud, misrepresentation or any
other personal injury; Claims for overpaid compensation; Claims relating to
benefits; Claims for attorneys’ fees and costs; and all other Claims under any
federal, state or local law or cause of action. Company represents that it has
not filed any such Claims, and it further agrees not to assert or file any such
Claims in the future. It is understood and agreed that this release does not
apply to claims for breach of this Agreement, Claims that cannot be released by
law, or Claims for fraud, embezzlement, intentional misconduct, breach of
fiduciary duty or any other malfeasance.


6.Reinstatement: Executive waives all claims for reinstatement or employment
with Company and its Affiliates, and its and their successors and assigns, and
he agrees not to seek such reinstatement or employment in the future unless the
parties agree otherwise in writing.


7.Confidentiality: Except as necessary to enforce or effectuate this Agreement
or as required by law or otherwise to satisfy SEC filing or disclosure
requirements (it being understood that Company intends to file this Agreement or
a summary of this Agreement with the SEC), or to the extent Company in good
faith deems necessary in communications with analysts and institutional
investors of real estate investment trusts, the parties agree to in good faith
endeavor to keep this Agreement, the existence of this Agreement, and the terms
of this Agreement confidential and not to initiate any disclosures of it.
Subject to the foregoing, Executive shall not initiate any disclosure of the
same to any third party except as necessary to his attorneys, accountants,
future employer and immediate family members (and only on the condition that
they maintain such confidentiality and Executive guarantees such
confidentiality). Also subject to the foregoing, Company shall not initiate any
disclosure of the same to any third party except its board of directors,
officers, attorneys, accountants and employees responsible for effectuating the
Agreement (and only on the condition that they maintain such confidentiality and
Company guarantees such confidentiality).


8.Nondisparagement and Nonassistance: Executive agrees not to provide any
disparaging information relating to Company or any of its Affiliates or its or
their past, present or future management, officers, trustees or executives to
any person or entity who is not a party to this


4



--------------------------------------------------------------------------------




Agreement, and he agrees to the extent permitted by law not to provide any form
of assistance to, or to cooperate with, any person or entity asserting or
intending to assert any claim or legal proceeding against Company or any of its
Affiliates except as may be required by law or legal process. Nothing herein or
in any other agreement that Executive has with the Company or its Affiliates
prohibits Executive from reporting alleged violations to the SEC or other
government agencies, although Executive is not aware of any alleged violations.
Company shall instruct its Human Resources Department and its officers not to
provide any disparaging information relating to Executive to any person or
entity who is not a party to this Agreement except as may be required by law or
legal process, and it agrees to the extent permitted by law not to provide any
form of assistance to, or to cooperate with, any person or entity asserting or
intending to assert any claim or legal proceeding against Executive, except as
may be required by law or legal process.


9.Cooperation: Executive agrees to reasonably cooperate with Company upon
request by answering questions and providing information about matters of which
he has personal knowledge. In the event that Company becomes involved in any
civil or criminal litigation, administrative proceeding or governmental
investigation, Executive shall, upon request, provide reasonable cooperation and
assistance to Company, including without limitation, furnishing relevant
information, attending meetings and providing statements and testimony. Company
will reimburse Executive for all reasonable and necessary expenses he incurs in
complying with this Section 9, provided said expenses are reasonable and
necessary and approved by Company in advance. Notwithstanding anything to the
contrary herein, Executive’s obligations under this Section 9 shall not (other
than on an immaterial basis) interfere with Executive’s full-time employment
with another company.


10.Nondisclosure and Nonsolicitation: Executive shall not, except as required by
law, use or disclose to any person or entity any Confidential Information. For
the purposes of this Section 10, “Confidential Information” means information
Executive obtained through or as a consequence of his employment with Company
relating to Company’s business or its tenants which is not in the public domain
and includes, without limitation, trade secrets, tenant lists, lease rates,
methods of operation, business plans, leads, financial information, research and
statistical data. Information does not lose its protection as Confidential
Information if it is disclosed in violation of an obligation not to disclose it.
Notwithstanding the foregoing, nothing herein shall prevent Executive from
disclosing confidential or proprietary information to the extent required by
law. Additionally, nothing herein, or in any other Agreement between Executive
and Company and its Affiliates, shall preclude Executive’s right to communicate,
cooperate or file a complaint with any U.S. federal, state or local governmental
or law enforcement branch, agency or entity (collectively, a “Governmental
Entity”) with respect to possible violations of any U.S. federal, state or local
law or regulation, or otherwise


5



--------------------------------------------------------------------------------




make disclosures to any Governmental Entity, in each case, that are protected
under the whistleblower or similar provisions of any such law or regulation;
provided that in each case such communications and disclosures are consistent
with applicable law. Nothing herein shall preclude Executive’s right to receive
an award from a Governmental Entity for information provided under any
whistleblower or similar program. Executive shall not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret that is made in confidence to a federal, state or local
government official or to an attorney solely for the purpose of reporting or
investigating a suspected violation of law. Executive shall not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that is made in a complaint or other document filed
in a lawsuit or other proceeding, provided that such filing is made under seal.
If Executive files a lawsuit for retaliation by the Company for reporting a
suspected violation of law, Executive may disclose the trade secret to
Executive’s attorney and use the trade secret information in any related court
proceeding, provided that Executive files any document containing the trade
secret under seal and does not disclose the trade secret except pursuant to
court order.


During the period prior to the Retirement Date and for a period of twelve (12)
months thereafter (the “Restricted Period”), Executive shall not directly or
indirectly for himself or any other person or entity, whether as an employee,
officer, director, consultant, agent, representative, partner, owner,
stockholder or in any other capacity, (a) solicit any person who then is or was
at any time in the preceding six (6) month period employed by Company as an
employee or independent contractor, to resign from Company or to accept
employment as an employee or independent contractor with any other person or
entity; or (b) solicit any person or entity who then is or was at any time in
the preceding six (6) month period in a business relationship with Company, to
end or curtail such relationship or to engage in business of the type engaged in
by Company with another person or entity. Executive agrees that these
restrictions are reasonable and necessary for the protection of Company’s
business. Executive further agrees that in the event he breaches any provision
in this Section 10, Company shall be entitled to injunctive relief in addition
to such other relief as a court may deem proper. Executive further agrees that
in the event he breaches any provision in this Section 10, the running of the
Restricted Period will be extended by the time during which Executive engages in
such breach.


11.Miscellaneous: This Agreement represents the entire agreement of the parties,
and supersedes all other agreements, discussions and understandings of the
parties, concerning the subject matter. All other express or implied agreements
of the parties not expressly contained or incorporated by reference herein are
terminated and of no further force or effect (it being understood that the
Indemnification Agreement shall remain in full force and effect pursuant to its
terms). This Agreement may not be modified in any manner except in a written
document signed by both parties.


6



--------------------------------------------------------------------------------




Should any provision of this Agreement be held to be invalid or unenforceable by
a court of competent jurisdiction, it shall be deemed severed from the
Agreement, and the remaining provisions of the Agreement shall continue in full
force and effect, provided that, should the court determine that any provision
of Section 10 is unenforceable, the court shall modify such provision to make it
valid to the maximum extent permitted by law. In the event of any litigation to
enforce this Agreement, the prevailing party shall be awarded his or its
reasonable attorneys’ fees and costs.


12.Consultation and Consideration: Company hereby advises Executive to consult
with an attorney at his own expense prior to signing this Agreement. Executive
may take up to twenty-one (21) days from the date he is given this Agreement to
consider it, but he may sign it sooner if he wishes. If he signs the Agreement,
he will have a period of seven (7) days to revoke his signature (the “Revocation
Period”). Thus, this Agreement will not become effective or enforceable until
the date that each party has signed the Agreement and the Revocation Period has
expired without Executive exercising his right of revocation (the “Effective
Date”). Any notice of revocation must be in writing and must be received by
Brian Guttman, Vice President of Human Resources, prior to the expiration of the
Revocation Period. If Executive signs this Agreement, he represents that he has
had sufficient time to consider it, and that he enters into it knowingly and
voluntarily with full understanding of its meaning and effect.


13.Governing Law: This Agreement shall be construed exclusively in accordance
with the laws of the District of Columbia, without regard to the principles of
conflicts of laws therein.


14.Assignment: This Agreement shall be binding upon and shall inure to the
benefit of the parties and their respective successors and assigns. Executive
may not assign any right or obligation hereunder without Company’s prior written
consent. Company may assign its rights and obligations hereunder to any
successor in interest.


15.Section 409A of the Code: To the extent that such requirements are
applicable, this Agreement is intended to comply with the requirements of
Section 409A of the Internal Revenue Code (“Section 409A”) and shall be
interpreted and administered in accordance with that intent, including the
required six (6)-month delay rule set forth in Section 409A, if applicable. If
any provision of the Agreement would otherwise conflict with or frustrate this
intent, that provision will be interpreted and deemed amended so as to avoid the
conflict. Further, for purposes of the limitations on nonqualified deferred
compensation under Section 409A, each payment of compensation under this
Agreement shall be treated as a separate payment of compensation for purposes of
applying the deferral election rules under Section 409A and the exclusion from
Section 409A for certain short-term deferral amounts. Anything to the contrary
herein notwithstanding, in the event that any such benefit or payment is deemed
to not comply with Section 409A, Company and Executive agree


7



--------------------------------------------------------------------------------




to renegotiate in good faith any such benefit or payment so that either (i)
Section 409A will not apply or (ii) compliance with Section 409A will be
achieved, provided, however, that any resulting renegotiated terms shall provide
to Executive, to the extent reasonably practicable, the after-tax economic
equivalent based on what otherwise would have been provided to Executive
pursuant to the terms of this Agreement.


16.Counterparts: This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and together which shall constitute
one and the same instrument. A signature transmitted by email shall be
considered an original signature.


17.Nonadmissions: By entering into this Agreement, neither party is admitting
that it did anything wrong or improper or that it has any liability to the other
party.


Executive has had an opportunity to carefully review and consider this Agreement
with an attorney, and he has had sufficient time to consider it. After such
careful consideration, he knowingly and voluntarily enters into this Agreement
with full understanding of its meaning and effect.




[The remainder of this page is intentionally left blank.]








8



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement.






THOMAS Q. BAKKE
 


WASHINGTON REAL ESTATE
INVESTMENT TRUST
 
 
 
 
 
 
 
 
 
 
 
 
  /s/ Thomas Q. Bakke
 
By:
  /s/ Paul T. McDermott
Signature
 
 
Name:
Paul T. McDermott
 
 
 
Title:
President & Chief Executive Officer
 
 
 
 
 
 
Date:
    2/15/19
 
Date:
  February 19, 2019
 
 
 
 
 
 





[Signature Page to Separation Agreement and General Release- Thomas Q. Bakke]

